Citation Nr: 0618739	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had unverified active military service from June 
1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  

In June 2006, a Deputy Vice Chairman of the Board granted the 
veteran's motion, filed through his representative, to 
advance this appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The Board notes that in an April 2005 VA Form 21-4138 
(Statement in Support of Claim), the veteran alleged that he 
injured his right Achilles tendon in service, and that this 
was apparently listed, incorrectly, as a right ankle sprain.  
The Board notes that the reviewed claims file is a rebuilt 
claims file, as the veteran's original claims file was 
archived and has not be located by the RO.  The veteran has 
submitted a copy of his original April 1946 rating decision, 
which reflects that he was granted service connection for a 
"right ankle sprain," not a right Achilles tendon injury or 
rupture.  In this case, the Board construes the veteran's 
April 2005 statement as a claim for service connection for a 
right Achilles tendon injury.  As this claim has not been 
adjudicated by the RO, it is not before the Board; hence it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's right ankle sprain is manifested by subjective 
complaints of intermittent pain and weakness, and objective 
findings of plantar flexion to 32 degrees and dorsiflexion to 
12 degrees, without effusion, and negative valgus and varus 
testing.  



CONCLUSION OF LAW

The criteria for a compensable (10 percent) rating for right 
ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, 
Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a December 2004 notice letter and a 
June 2005 statement of the case, the RO notified the veteran 
of the legal criteria governing his claim, the evidence that 
had been considered in connection with his claim, and the 
basis for the denial of his claim.  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  In a December 2004 statement, 
the veteran reported that he had provided all of the 
information he had available, and had no other information he 
wanted to add to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in May 
2006, the RO provided notice to the veteran with regard to 
the assignment of effective dates and disability rating 
elements.  See Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran has submitted copies of medical 
records dated in September 1967 that reflect treatment for a 
ruptured right Achilles tendon.  In addition, the veteran has 
undergone a VA examination; the report of which is of record.  
As noted above, in December 2004, the veteran reported that 
he had no other information he wished to add to his claim.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 for limited motion of the 
ankle.  Limitation of ankle motion is rated as 10 percent 
disabling when "moderate" in degree and 20 percent disabling 
when "marked" in degree.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2005).  Normal range of motion of the ankle is measured 
as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

By way of history, in a April 1946 rating decision, the 
veteran was granted service-connection and assigned a 
noncompensable rating for right ankle sprain.  In September 
1967, the veteran underwent surgery to repair a ruptured 
right Achilles tendon.  Thereafter, as best as can be 
determined given the rebuilt file, in September 2004, the 
veteran filed his claim for a compensable rating for his 
service-connected right ankle sprain.  

The relative evidence of record for evaluation purposes 
consists of a report of a January 2005 VA examination.  In 
that report, the examiner noted the veteran's reported 
history of incurring an injury to his right ankle when he 
slipped going down his ship's ladder and falling on the 
ankle.  The veteran reported that he was told that it was a 
bad right ankle sprain.  He also indicated that he avoided 
tight shoes over the Achilles tendon area but had been able 
to function fairly well.  The veteran reported that he was 
able to walk on even surfaces for 1-2 miles without 
difficulty, but avoided walking on uneven ground as he had 
discomfort within one block.  The veteran said he was able to 
descend stairs without difficulty, but that his heel 
stiffened when ascending stairs, and thus, he tended to avoid 
walking up stairs.  

On clinical evaluation, the veteran walked with a normal 
gait.  His ankle girth measured 27 centimeters (cm) on the 
right and 24 cm on the left.  Active range of motion (AROM) 
point of pain on plantar flexion of the right ankle was 30 
degrees, passive range of motion was 32 degrees.  The 
veteran's plantar flexion AROM of the right ankle (post-
exercise) was to 32 degrees, and dorsiflexion was to 12 
degrees.  The examiner noted that the range of motion 
findings were based on performing flexion/extension times 10 
repetitions of the veteran's ankles.  The examiner also 
indicated that there was no evidence of excessive pain, 
fatigability, or incoordination, effusion of the joint, or 
instability.  The examiner did report that there was a loss 
of range of motion.  Additionally, the report of examination 
noted that the veteran was able to walk on his heels although 
he had moderate stiffness to his gait when doing so.  The 
veteran also had normal strength when walking on his toes.  

An X-ray of the veteran's right ankle revealed, in 
particular, possible swelling of the Achilles tendon 
suggestive of degeneration or tear.  There was also spur 
formation along the posterior superior margin of the 
calcaneus, near the site of the insertion of the Achilles 
tendon.  There was otherwise no evidence of fracture or 
dislocation and the ankle mortise was otherwise well 
maintained.  The examiner's diagnosis was status post fascia 
lata graft for Achilles tendon repair in 1967, as well as 
history of right ankle sprain, not otherwise specified.  

Here, the examiner did not discuss whether the veteran's 
symptoms of pain, weakness, and limitation of motion are 
associated with the service-connected right ankle sprain, 
with the nonservice-connected right Achilles tendon repair, 
or otherwise are a combination of both.  The Board notes that 
if it is not possible to separate the effects of any 
nonservice-connected disability from that of the service-
connected disability, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain symptoms can be attributed to the service-connected 
disability.  See e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  In this case, finding all reasonable doubt in 
favor of the veteran, the Board is willing to concede that 
the veteran's reported symptoms of pain, weakness, and 
limitation of motion are symptoms that one typically 
associates with an ankle sprain, and thus, are for 
consideration in connection with the veteran's claim on 
appeal.  

Likewise, the Board also notes that VA's rating schedule does 
not define "moderate" limitation of motion under diagnostic 
code 5271.  As noted above, normal range of motion of the 
ankle is measured as 0-20 degrees of dorsiflexion and 0-45 
degrees of plantar flexion.  Here, in light of the findings 
noted on the January 2005 VA examination which reflect (post-
exercise) plantar flexion to 32 degrees and dorsiflexion to 
12 degrees, the Board finds that the veteran's limitation of 
motion of the right ankle more nearly approximates moderate 
limitation of motion of the right ankle joint and thus 
warrants a compensable rating to 10 percent under diagnostic 
code 5271.  The Board does not otherwise find that the 
veteran's limited range of motion of the right ankle more 
nearly approximates marked limitation of motion.  In this 
case, the veteran has reported that he can walk 1-2 miles on 
a flat surface without difficulty.  There is otherwise no 
indication of any additional loss in range of motion due to 
pain, fatigability, weakness, and/or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5271 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Likewise, the Board does not find that the evidence reflects 
ankylosis of the ankle or ankle joints (diagnostic codes 5270 
and 5272), malunion of the os calcis or astragalus 
(diagnostic code 5273) or astragalectomy (diagnostic code 
5274).  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
right ankle sprain is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited to in the 
June 2005 SOC).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of 
hospitalization, or evidence that the veteran's disability of 
his right ankle otherwise renders impractical the application 
of the regular schedular standards.  Therefore, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As such, a rating to 10 percent, and no higher, is warranted 
for right ankle sprain.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  




ORDER

A rating of 10 percent for right ankle sprain is granted, 
subject to the pertinent legal authority governing the 
payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


